WESTERFIELD, J.
Plaintiff and appellee move -to dismiss this appeal upon the ground that the transcript was filed too late.
The original return day, June 23, 1924, was upon timely application extended to July 23, 1924. The transcript was not filed until July 26, 1924, three days thereafter. No days of grace are allowable upon an extended return day. Sampite vs. Desloucha, 135 La. 330.
Appellant contends that where, as in this case, the appeal is made returnable to a day not in term time, the transcript may be filed on the first day of the next ensuing term, citing Hoke vs. Lee, 104 La. 124, 28 South. 922. The law. has been changed since Hoke vs. Lee and transcripts must now be filed and appeals lodged in this court within three days of the original return day, or on or before the date of extended return day, which cannot be less than fifteen or more than sixty days from the-, date of the order granting the appeal, whether the return *153day be in term time or vacation. We can add nothing to what we said on this subject in Laiche et al. vs. Martin, XI Orl. App. 96, affirmed in Laiche vs. Martin, 135 La. 798, 66 So. 226.
For the reasons assigned, the appeal herein taken is dismissed.